Title: From Benjamin Franklin to Sartine, 11 June 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, June 11 1779.
I received and read with great Pleasure the Letter your Excellency did me the honour to write to me the 26 past, acquainting me with his Majesty’s Goodness towards the Sieur Giddins, who had the Misfortune to lose his Brigantine by the Mistake of a Battery at Guadeloupe.
I beg you would present and make acceptable to his Majesty my most thankful Acknowledgements for this Act of his Beneficence, added to the many which have long Since gain’d him the Hearts of all the Americans. Please to accept my Thanks for the care you have taken of this affair, and believe me to be, with the Sincerest Respect Your Excell.
M. De Sartine.
